Citation Nr: 0118020	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  98-03 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to February 
1949.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which denied service connection for 
bilateral hearing loss.  The case is also on appeal from a 
February 2000 rating decision that denied service connection 
for skin cancer as a result of exposure to ionizing 
radiation.  A February 2001 rating decision denied 
entitlement to service connection for skin cancer on a direct 
basis.  The February 2001 rating decision also granted 
service connection for tinnitus.

The issue of entitlement to service connection for skin 
cancer will be addressed in the remand following this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence shows that it is at least as likely as not 
that the veteran's current bilateral hearing loss is related 
to inservice acoustic trauma.


CONCLUSION OF LAW

Service connection for the veteran's bilateral hearing loss 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that his current 
bilateral hearing loss is the result of acoustic trauma 
during his active service.  During an April 1999 hearing at 
the RO, a May 2001 video conference before the undersigned 
Board member, and in various pieces of correspondence, the 
veteran has related that he served as an airplane engine 
mechanic.  He has said that the airplane engines were very 
loud and often were running when he did his work.  He has 
also reported that some of the work was done on photographic 
spy planes, and had to be done inside airplane hangers.  The 
enclosed space exacerbated the acoustic trauma.  During the 
video conference, the veteran said that he first noticed 
hearing loss about one and one-half years after active duty, 
when he was in college and was unable to hear his professors 
unless he sat in the front of the room.  Accordingly, a 
favorable determination is requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  In this 
regard, the Board notes that the veteran's service medical 
records have been obtained from official sources.  In 
December 1998, the RO attempted to obtain the veteran's 
service personnel records from the National Personnel Records 
Center (NPRC).  In January 1999, the NPRC informed the RO 
that it was a fire-related case, and the complete file was 
destroyed.  In addition, the veteran's post-service VA 
treatment reports have been obtained and he has been provided 
a VA examination.  As a result, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  
Id. 

Turning to the pertinent laws and regulations, the Board 
notes that a claimant with active service may be granted 
service connection for disease or disability either incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity 
for which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

The veteran's service medical records have been obtained and 
associated with the veteran's claims file.  On examination in 
April 1946, the veteran's hearing was noted to be 15/15, 
bilaterally, with no pertinent abnormalities or defects 
noted.  The report of a February 1949 medical examination 
provides that the veteran's bilateral hearing was 15/15 
bilaterally for whispered voice.  The  veteran's external 
ears, canals and drums were without significant abnormalities 
and no pertinent defects were noted. 

In considering the circumstances of the veteran's service, 
the Board notes that the veteran's military records indicate 
the potential for exposure to acoustic trauma.  The veteran's 
Enlistment Record and Report of Separation provides that his 
military occupational specialty was airplane hydraulic 
mechanic.  

The evidence of record indicates that the veteran currently 
has bilateral impaired hearing that is considered a 
disability for VA compensation purposes.  38 C.F.R. § 3.385 
(2000).  In April 1990, the veteran underwent a VA 
audiological evaluation after he complained of decreased 
hearing and constant tinnitus.  The results of bilateral pure 
tone threshold examination were provided.  They resulted in 
an assessment of hearing essentially normal through 2000 Hz 
in both ears with a mild to moderate loss at 3000 Hz and 
above in both ears.  

A July 1998 report from a medical doctor and associate 
chairman in otolaryngology, apparently at a VA medical 
center, notes that the veteran had been under his care for 
progressive sensorineural hearing loss.  The doctor noted 
that the veteran had an unusual military history which was 
significant in regards to his hearing loss.  He noted that 
the veteran worked on secret high altitude reconnaissance 
aircraft while stationed in Japan.  The work was performed 
while the engines were running, and had to be done inside a 
hanger for secrecy reasons.  The veteran noted that he was 
not issued hearing protection.  The doctor noted that in 
light of these circumstances, the veteran had a significantly 
greater exposure to noise than the average veteran.  

In June 1999, the veteran was provided a VA audio 
examination.  The veteran reported decreased hearing and 
ringing of the ears for at least 20 years' duration.  The 
veteran reported that while in the Army Air Corps from 1946 
to 1949 he was an aircraft mechanic and hydraulic specialist 
and was exposed to engine and airplane noise all the time.  
The examiner referred to the report of a May 1999 VA 
audiological evaluation, which provides the results of 
bilateral pure tone threshold examination and an assessment 
of mild to moderate sensorineural hearing loss, bilaterally.  
The June 1999 report provides a diagnosis of mild rising to 
moderately severe bilateral sensory neural hearing loss, 
possibly secondary to noise exposure the veteran experienced 
while in the service; and chronic continuous tinnitus 
secondary to diagnosis one.  

Based on a thorough review of the record, and evaluating the 
claim based on the types and circumstances of the veteran's 
service as shown by his available service personnel record, 
the Board finds that the evidence regarding service 
connection for his bilateral hearing loss is at least in 
equipoise.  Therefore, resolving all reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
bilateral hearing loss is warranted.

The Board recognizes that the veteran's service medical 
records are negative for indication that his hearing acuity 
decreased while on active duty.  On the other hand, the 
veteran has testified that in fact he did notice hearing loss 
relatively soon after service.  The veteran is competent to 
testify as to symptoms he has experienced.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In addition, the June 1999 VA examination report is competent 
medical evidence that the veteran's current bilateral hearing 
loss could be related to acoustic trauma incurred during his 
service as an airplane mechanic.  The July 1998 medical 
opinion constitutes competent medical evidence implying that 
such acoustic trauma would have resulted in the veteran's 
current bilateral hearing loss.  

The Board notes that these medical records appear to be based 
on the veteran's own history.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 
(1993).  However, the in-service acoustic trauma exposure to 
which these records refer is substantiated by the veteran's 
existing service personnel record.  Moreover, the 
circumstances of his service as an airplane hydraulic 
mechanic were consistent with noise exposure.  38 U.S.C.A. § 
1154(a).  Accordingly, these medical records are probative 
and material evidence that the veteran's bilateral hearing 
loss is due to his service.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.  In this regard, the Board points out 
that the veteran has been granted service-connected for 
tinnitus, in large part based on the June 1999 VA examination 
report.

In light of the foregoing, the Board finds that the evidence 
regarding the veteran's claim is at least in equipoise, and 
therefore supports service connection for bilateral hearing 
loss.  38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The veteran maintains, in substance, that his post-service 
skin cancer is the result of  his service.  He has offered 
alternative theories of causation.  He argues that his skin 
cancer is due to exposure to ionizing radiation when he was 
at Hiroshima after the occupation of that city by U.S. 
forces.  He also argues that his skin cancer is due to sun 
exposure while on active duty, and that it is due to exposure 
to chemicals while he was an airplane mechanic on active 
duty.  During the video conference, the veteran testified 
that he and his fellow airplane mechanics would get grease 
and oil on themselves while working, and used 55-gallon drums 
of gasoline to clean themselves and their coveralls.  
Accordingly, a favorable determination is requested.

A preliminary review of the file demonstrates that it 
includes a September 2000 medical opinion by a VA 
dermatologist.  The opinion provides that the veteran had 
experienced numerous skin cancers over the years, and that it 
was possible that these malignancies resulted from the 
veteran's exposure while in the Air Force to petroleum 
products containing such hydrocarbons as benzene and ethylene 
dibromide.  

In light of the veteran's contentions, he was provided a VA 
dermatologic examination October 2000.  The report refers to 
a history of multiple basal cell carcinomas and squamous cell 
carcinoma of the forehead and right face treated with 
surgery, as well as a melanoma on the back, also treated 
surgically.  However, the examiner did not express an opinion 
as to the relationship, if any, between any inservice 
exposure to chemicals and the veteran's post-service skin 
cancer.  

The need for a nexus opinion in this case is made greater by 
the Veterans Claims Assistance Act of 2000, which resulted in 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096.  Among other things, this law eliminates 
the concept of a well grounded claim, redefines the 
obligations of the VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this reason, a remand is also required.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should forward the veteran's 
claims folder to an appropriate VA 
examiner for review, and to determine the 
nature and etiology of his skin cancer.  
Any additional examination deemed 
necessary should be performed.  After 
reviewing the veteran's medical records, 
the examiner should indicate the 
likelihood skin cancer was incurred or 
aggravated as a result of exposure to 
chemicals while on active duty or 
otherwise is related to service.  A 
complete rationale for any opinion 
expressed must be provided. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  Then, the issue on appeal again 
should be considered by the RO.  If the 
benefit sought remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


